DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered. 
Clarification
For reasons internal to the USPTO, this application has been reassigned. The present examiner regrets if this is inconvenience to applicant(s). 
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 06/27/2022 are acknowledged.  
In light of claim amendments and arguments, the previous rejections have been withdrawn, however, a new grounds of rejection is made. See the rejection below. 
Response to Arguments
Applicant’s arguments filed on 06/27/2022 have been fully considered but are moot in view of the following new grounds of rejection.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (European Journal of Clinical Nutrition, 2014, 68, 994-1000; see applicants filed IDS dated 01/31/2020) in view of Trinchese et (Journal of Nutritional Biochemistry, 2015, 26, 1136-1146), Rios-Covian et al (Frontiers in Microbiology, Feb 2016, vol.7, article 185, pages 1-9) and Sadler et al (infant, 2013, vol.9, issue 5, pages 173-176) and further evidentiary support from Document 1 (See A2 and A2 milk protein – frequently asked Q&As, 2021).     
Claims are interpreted as administering a composition comprising at least 75% of beta-casein A2 milk or its milk product(s), and observing its effects or properties towards the gut bacteria or levels of short chain fatty acids. In other words, how it modulate the short chain fatty acids (SCFAs) content and measuring the contents of SCFA, such as acetic acid and butanoic acid etc. It appears that applicants discovered the new property of A2 milk, when it is administered to the subject(s).
For claims 1 and 5:
Ho et al teach administration of beta casein A2 milk to human adults and monitored its effects on gastrointestinal responses [see abstract, Fig.1, Table 4]. 
The difference is that Ho et al does not explicitly describe the nexus between A2 milk and increases levels of short chin fatty acids (SCFAs) produced by microbiota in the gut, wherein SCFAs are acetic acid and butanoic acid. However, the following is cured by the deficiency of Ho et al. 
Trinchese et teach human, donkey and cow milk differently affect energy efficiency and inflammatory state by modulating mitochondrial function and gut microbe [see abstract]. Trinchese et further teach that an increase in fecal butyrate and propionate levels was observed in animal treated with donkey milk (DM) or human milk (HM), but not cow milk (CM) [see section 3.6 in page 1143]. Trinchese et also found that DM and HM affected the gut microbiota in favor of two genera that have been linked  with anti-inflammatory properties, viz., Bacteroids and Parabacterioides and these bacterial species are known to produce SCFAs [see third paragraph in right column in page 1144]. Further found that specific gut microbes and metabolites (SCFAs) were increased upon HM and DM feeding, thereby linking gut microbiota with host metabolism (Fig.8) [see page left column in 1145]. 
Rios-Covian et al teach short chain fatty acids are volatile fatty acids produced by the gut microbiota in the large bowel as fermentation products from food components that are unabsorbed/undigested in the small intestine, and these are characterized by containing fewer than six carbons, and acetic acid, propionic acid and butyric acid are the most abundant SCFAs present in the colon [see Introduction and Fig.1]. In addition, Rios-Covian et al also cites Bifidobacterium and Bacteroides species and their link in the production of SCFA, further teach impact of diet on gut microbiota composition and SCFA production [see sections Cross-Feeding Mechanisms and IMPACT OF DIET ON GUT MICROBIOTA COMPOSITION AND SCFA PRODUCTION in pages 2-6]. 
Sadler et al teach formula based on the A2 protein, excluding A1 protein, may more closely mimic breast milk [see abstract] and further teach infants who are mainly given breast milk, which contains beta-casein that is more comparable in terms of structure and digestion patterns to A2 than A1 beta-casein in cows’ milk [see right column in page 175].
The following are the evidentiary support for the fact that human milk is predominantly comprises A2 protein:
Document 1 teaches that A2 protein is the form of beta-casein found in human breastmilk [see FAQs 2 and 3].
Based on above, administration of A2 milk is known, effect of human milk on gut microbiota and increase in levels of SCFAs, their production of SCFAs by microbiota, and A2 protein is closely mimics human breast milk etc., further evidence states A2 protein is the form of beta-casein found in human breastmilk. So, there is a nexus between A2 milk and microbiota, which in turn effects the levels of SCFAs. Accordingly, the disclosure of Ho et al, the SCFAs are expected and therefore, is obvious.
For  claim 6:
Trinchese et teach that DM and HM affected the gut microbiota in favor of two genera viz., Bacteroids and Parabacterioides and these bacterial species are known to produce SCFAs [see third paragraph in right column in page 1144]. Further found that specific gut microbes and metabolites (SCFAs) were increased upon HM and DM feeding, thereby linking gut microbiota with host metabolism (Fig.8) [see page left column in 1145]. 
Rios-Covian et al also cites Bifidobacterium and Bacteroides species and their link in the production of SCFA, further teach impact of diet on gut microbiota composition and SCFA production [see sections Cross-Feeding Mechanisms and IMPACT OF DIET ON GUT MICROBIOTA COMPOSITION AND SCFA PRODUCTION in pages 2-6]. 
For claim 8-10:
Ho et al teach A2 milk and so, it is obvious to make milk product out of it. For example technology is known to make yoghurt from milk etc 
For claim 11:
Ho et al teach the subject is human. 
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants A2 milk administration, and link between A2 milk and gut bacteria and then production of SCFAs by microbiota etc., were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
The motivation to combine the known facts can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658